                       Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 1 of 33

 Fill in this information to identify the case
 Debtor name          1917 Heights Hospital, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          21-31811
 (if known)                                                                                                          Check if this is an
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand                                                                                                                           $0.00

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Checking account                                              Checking account                    1   6   5     7                   $477.64
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            $477.64


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
          Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
                       Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 2 of 33
Debtor         1917 Heights Hospital, LLC                                                    Case number (if known)    21-31811
               Name

                                                                                                                            Current value of
                                                                                                                            debtor's interest
7.     Deposits, including security deposits and utility deposits

       Description, including name of holder of deposit

7.1.    Centerpoint Energy                                                                                                            $19,600.00
8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Description, including name of holder of prepayment

9.     Total of Part 2.
       Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                      $19,600.00


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

          No. Go to Part 4.
          Yes. Fill in the information below.
                                                                                                                            Current value of
                                                                                                                            debtor's interest
11. Accounts receivable

11a. 90 days old or less:           $7,000,000.00 *          –                 $0.00                  = ..............           $7,000,000.00
                              face amount                        doubtful or uncollectible accounts
                             * See Schedule "B", Part 11, Item No. 74 for $7,000,000.00 owed to Debtor
11b. Over 90 days old:                 $0.00            –              $0.00             = ..............                                  $0.00
                              face amount                        doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                  $7,000,000.00


 Part 4: Investments

13. Does the debtor own any investments?

          No. Go to Part 5.
          Yes. Fill in the information below.
                                                                                              Valuation method              Current value of
                                                                                              used for current value        debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

           Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

           Name of entity:                                                 % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

           Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                            $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

          No. Go to Part 6.
          Yes. Fill in the information below.




Official Form 206A/B                             Schedule A/B: Assets -- Real and Personal Property                                             page 2
                       Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 3 of 33
Debtor       1917 Heights Hospital, LLC                                              Case number (if known)     21-31811
             Name

     General description                         Date of the     Net book value of     Valuation method              Current value of
                                                 last physical   debtor's interest     used for current value        debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                     $0.00

24. Is any of the property listed in Part 5 perishable?
     No
     Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     No
     Yes
 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes. Fill in the information below.

     General description                                         Net book value of     Valuation method              Current value of
                                                                 debtor's interest     used for current value        debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                     $0.00

34. Is the debtor a member of an agricultural cooperative?
     No
     Yes. Is any of the debtor's property stored at the cooperative?
               No
               Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     No
     Yes
Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                        page 3
                       Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 4 of 33
Debtor       1917 Heights Hospital, LLC                                                  Case number (if known)    21-31811
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                            Net book value of     Valuation method              Current value of
                                                                    debtor's interest     used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture
     Desks, Chairs, Tables, Beds/Mattress, Cabinets,
     Equipment, Tools, Supplies, Other *                                  $387,315.00     FMV                                   $387,315.00
40. Office fixtures

41. Office equipment, including all computer equipment and
     communication systems equipment and software
     TV's, Phone, Computer Equipment, Internet
     Equipment *                                                            $30,800.00    FMV                                     $30,800.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

42.1. Artwork *                                                              $1,500.00    FMV                                      $1,500.00
43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                $419,615.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     No
     Yes
 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes. Fill in the information below.

     General description                                            Net book value of     Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest     used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

     A/C Unit, Patient Rooms (2nd Floor)
     * See Exhibit "A" attached for Office Furniture,
     Office Equipment, Artwork and Other Machinery,
     Fixtures and Equipment                                                 $61,000.00    FMV                                     $61,000.00



Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                           page 4
                       Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 5 of 33
Debtor        1917 Heights Hospital, LLC                                                 Case number (if known)    21-31811
              Name

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                    $61,000.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
     No
     Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     No
     Yes
 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.


55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of     Valuation method       Current value of
       Include street address or other description    of debtor's interest   debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 1917 Ashland Street
       Houston, Texas 77008
       Hospital/Real Property                         Ownership                $55,000,000.00 FMV                              $55,000,000.00
56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                               $55,000,000.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
     No
     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     No
     Yes
Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 5
                       Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 6 of 33
Debtor       1917 Heights Hospital, LLC                                                  Case number (if known)   21-31811
             Name

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                       $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     No
     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     No
     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     No
     Yes
Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes. Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

     SJ Medical Center, LLC                                                                                                  $5,000,000.00
     Nature of claim             Breach of Lease
     Amount requested            TBD

     Advanced Houston Specialty Hospital, LLC                                                                                $2,000,000.00
     Nature of claim             Breach of Lease
     Amount requested            TBD

     River Oaks Hospital & Clinics, LLC                                                                                      $2,000,000.00
     Nature of claim             Guaranty on Lease (Advanced Houston )
     Amount requested            TBD

     Arbitra Capital, et al                                                                                               $150,000,000.00
     Nature of claim             Tortious Interence; Contract/Claims
     Amount requested            TBD




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 6
                          Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 7 of 33
Debtor          1917 Heights Hospital, LLC                                                                      Case number (if known)       21-31811
                Name

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                         $159,000,000.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     No
     Yes
 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                         Current value of                         Current value of
                                                                               personal property                        real property


80. Cash, cash equivalents, and financial assets.                                           $477.64
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                      $19,600.00

82. Accounts receivable. Copy line 12, Part 3.                                     $7,000,000.00

83. Investments. Copy line 17, Part 4.                                                         $0.00

84. Inventory. Copy line 23, Part 5.                                                           $0.00

85. Farming and fishing-related assets.                                                        $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                        $419,615.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                 $61,000.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9................................................................                 $55,000,000.00

89. Intangibles and intellectual property.                                                     $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                  + $159,000,000.00
91. Total. Add lines 80 through 90 for each column.                    91a.     $166,500,692.64             +    91b.    $55,000,000.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.......................................................................................   $221,500,692.64




Official Form 206A/B                                     Schedule A/B: Assets -- Real and Personal Property                                                        page 7
Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 8 of 33




                        EXHIBIT "A"
Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 9 of 33
Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 10 of 33
                      Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 11 of 33

 Fill in this information to identify the case:
 Debtor name          1917 Heights Hospital, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          21-31811                                                                                    Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          1917 Ashland Street 2, LLC                       subject to a lien

          Creditor's mailing address                       unknown
          c/o Madison Realty Capital                       Describe the lien
          520 Madison Avenue, Suite 3501                   Notice Only
                                                           Is the creditor an insider or related party?
          New York                   NY   10022             No
          Creditor's email address, if known                Yes
                                                           Is anyone else liable on this claim?
          Date debt was incurred                            No
          Last 4 digits of account                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                  Contingent
              No                                              Unliquidated
          
              Yes. Specify each creditor, including this      Disputed
          
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                             $28,773,356.69


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
                      Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 12 of 33
Debtor       1917 Heights Hospital, LLC                                                       Case number (if known) 21-31811

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.2     Creditor's name                                      Describe debtor's property that is
         Ann Harris Bennett, Tax Assessor                     subject to a lien                                    $526,151.51         $55,000,000.00

         Creditor's mailing address                           Hospital/Real Property
         P. O. Box 4622                                       Describe the lien
         Houston, TX 7721-4622                                Taxes
                                                              Is the creditor an insider or related party?
                                                               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.3     Creditor's name                                      Describe debtor's property that is
         Arbitra Capital Partners, LLC                        subject to a lien                                $28,000,000.00           $55,000,000.00

         Creditor's mailing address                           Hospital/Real Property
         c/o Miles Cohn, Attorney                             Describe the lien
         Crain Caton & James                                  Loan
         1400 McKinney Street, Suite 1700                     Is the creditor an insider or related party?
         Houston                    TX     77010               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
                      Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 13 of 33
Debtor       1917 Heights Hospital, LLC                                                       Case number (if known) 21-31811

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.4     Creditor's name                                      Describe debtor's property that is
         Barber Plumbing Services, LLC                        subject to a lien                                       $7,144.50          $55,000,000.00

         Creditor's mailing address                           Hospital/Real Property
         4006 East Timbert Cut Court                          Describe the lien
                                                              Statutory Lien
                                                              Is the creditor an insider or related party?
         Pearland                   TX     77584               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.5     Creditor's name                                      Describe debtor's property that is
         Carrier Rental Systems                               subject to a lien                                    $197,054.03         $55,000,000.00

         Creditor's mailing address                           Hospital/Real Property
         35961 Eagle Way                                      Describe the lien
                                                              Statutory Lien
                                                              Is the creditor an insider or related party?
         Chicago                    IL     60678               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
                      Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 14 of 33
Debtor       1917 Heights Hospital, LLC                                                       Case number (if known) 21-31811

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.6     Creditor's name                                      Describe debtor's property that is
         Harris County Appraisal District                     subject to a lien

         Creditor's mailing address
         13013 Northwest Freeway                              Describe the lien
                                                              Notice Only
                                                              Is the creditor an insider or related party?
         Houston                    TX     77040-6305          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.7     Creditor's name                                      Describe debtor's property that is
         Thyssen Krupp Elevator Corp.                         subject to a lien                                     $35,475.24         $55,000,000.00

         Creditor's mailing address                           Hospital/Real Property
         P. O. Box 933004                                     Describe the lien
                                                              Statutory Lien
                                                              Is the creditor an insider or related party?
         Atlanta                    GA     31193-3004          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4
                      Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 15 of 33
Debtor       1917 Heights Hospital, LLC                                                       Case number (if known) 21-31811

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.8     Creditor's name                                      Describe debtor's property that is
         Wilson Fire Equipment & Service Comp subject to a lien                                                       $7,531.41      $55,000,000.00

         Creditor's mailing address           Hospital/Real Property
         7303 Empire Central Drive                            Describe the lien
                                                              Statutory Lien
                                                              Is the creditor an insider or related party?
         Houston                    TX     77040               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5
                      Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 16 of 33

 Fill in this information to identify the case:
 Debtor              1917 Heights Hospital, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         21-31811                                                                                 Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.

                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
                     Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 17 of 33
Debtor        1917 Heights Hospital, LLC                                               Case number (if known)      21-31811

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $995.00
                                                                   Check all that apply.
3M Company                                                          Contingent
General Offices/3M Center                                           Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
St. Paul                                 MN       55114-1000       Unsecured

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $3,031.04
                                                                   Check all that apply.
ABC Homes and Commercial Services                                   Contingent
11934 Barker Cypress Road                                           Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Cypress                                  TX       77433            Unsecured

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $33,662.91
                                                                   Check all that apply.
Airgas USA, LLC                                                     Contingent
P. O. Box 676015                                                    Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Dallas                                   TX       75267-6015       Unsecured

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $5,914.24
                                                                   Check all that apply.
AT&T Wireless                                                       Contingent
P. O. Box 105414                                                    Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Atlanta                                  GA       30348-5414       Unsecured

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes



Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
                    Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 18 of 33
Debtor        1917 Heights Hospital, LLC                                             Case number (if known)      21-31811

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                     Amount of claim

   3.5      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $320.18
                                                                 Check all that apply.
Baker Tilly Virchow Krause, LLP                                   Contingent
11750 Katy Freeway, Suite 1100                                    Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Houston                                 TX       77079           Unsecured

Date or dates debt was incurred                                  Is the claim subject to offset?

Last 4 digits of account number
                                                                  No
                                                                  Yes

   3.6      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,155.57
                                                                 Check all that apply.
BeaconMedaes, LLC                                                 Contingent
1059 Paragon Way                                                  Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Rock Hill                               SC       29730           Unsecured

Date or dates debt was incurred                                  Is the claim subject to offset?

Last 4 digits of account number
                                                                  No
                                                                  Yes

   3.7      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,519.37
                                                                 Check all that apply.
Bettencourt Tax Advisors                                          Contingent
730 N.Post Oak Road, Suite 400                                    Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Houston                                 TX       77024           Unsecured

Date or dates debt was incurred                                  Is the claim subject to offset?

Last 4 digits of account number
                                                                  No
                                                                  Yes

   3.8      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $21,896.76
                                                                 Check all that apply.
CenterPoint Energy                                                Contingent
P. O. Box 4981                                                    Unliquidated
                                                                  Disputed
                                                                 Basis for the claim:
Houston                                 TX       77210-4981      Unsecured

Date or dates debt was incurred                                  Is the claim subject to offset?

Last 4 digits of account number
                                                                  No
                                                                  Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
                   Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 19 of 33
Debtor       1917 Heights Hospital, LLC                                             Case number (if known)      21-31811

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $6,112.40
                                                                Check all that apply.
Chem-Aqua, Inc.                                                  Contingent
P. O. Box 971269                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75397-1269      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $31,558.48
                                                                Check all that apply.
City of Houston - Utility Bill                                   Contingent
P. O. Box 1560                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77251-1590      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,149.70
                                                                Check all that apply.
Comast Business                                                  Contingent
P. O. Box 660618                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75266-0618      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,850.01
                                                                Check all that apply.
Comcast                                                          Contingent
P. O. Box 37610                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Philadelphia                           PA       19101-0601      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
                   Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 20 of 33
Debtor       1917 Heights Hospital, LLC                                             Case number (if known)      21-31811

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,456.07
                                                                Check all that apply.
Decorative Floors & More, LLC                                    Contingent
6709 Carvel Lane                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77074           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,071.84
                                                                Check all that apply.
DirectTV                                                         Contingent
P. O. Box 105249                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Atlanta                                GA       30348-5249      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,675.00
                                                                Check all that apply.
Dolphin Plumbing                                                 Contingent
10914 Sycamore Dr. South                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
LaPorte                                TX       77571           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,910.00
                                                                Check all that apply.
Elevator Technical Services                                      Contingent
P. O. Box 7429                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77008           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
                   Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 21 of 33
Debtor       1917 Heights Hospital, LLC                                             Case number (if known)      21-31811

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $90,446.95
                                                                Check all that apply.
Entech Sales & Service, LLC                                      Contingent
3404 Garden Brook Drive                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75234-2444      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $38,039.05
                                                                Check all that apply.
ETS Environmental Testing Services, LLC                          Contingent
10908 Metronome Drive                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77043           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,214.52
                                                                Check all that apply.
Facilities Survey, Inc.                                          Contingent
400 Penn Center Boulevard                                        Unliquidated
Suite 552                                                        Disputed
                                                                Basis for the claim:
Pittsburgh                             PA       15235           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,117.40
                                                                Check all that apply.
First Class Generator Services                                   Contingent
P. O. Box 1373                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cypress                                TX       77410-1373      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
                   Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 22 of 33
Debtor       1917 Heights Hospital, LLC                                             Case number (if known)      21-31811

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $285.27
                                                                Check all that apply.
GFL Environmental                                                Contingent
P. O. Box 555193                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Detroit                                MI       48255-5193      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $101,790.15
                                                                Check all that apply.
HCSG Staff Leasing Solutions, LLC                                Contingent
3220 Tillman Drive, Suite 300                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bensalem                               PA       19020           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
IntegraNet Physician Resource, Inc.                              Contingent
1900 North Loop West, Suite 400                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77018
Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $754.60
                                                                Check all that apply.
Janitors Warehouse of Houston                                    Contingent
6546-A Petropark Drive                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77041           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 7
                   Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 23 of 33
Debtor       1917 Heights Hospital, LLC                                             Case number (if known)      21-31811

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $69,523.96
                                                                Check all that apply.
Johnson Controls Fire Protection, LP                             Contingent
4700 Exchange Court, Suite 300                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Boca Raton                             FL       33431           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $5,061.99
                                                                Check all that apply.
Kings III of America                                             Contingent
751 Canyon Drive, Suite 100                                      Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Coppell                                TX       75019-3857      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Kyle A. Fitch                                                    Contingent
c/o Eric J. Cassidy, Attorney                                    Unliquidated
909 Fannin Street, Suite 3800                                    Disputed
                                                                Basis for the claim:
Houston                                TX       77010           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $5,108.60
                                                                Check all that apply.
LEI Grounds Groomers/Lightfoot Ent., Inc                         Contingent
P. O. Box 267                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Vidor                                  TX       77670           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
                   Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 24 of 33
Debtor       1917 Heights Hospital, LLC                                             Case number (if known)      21-31811

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.29     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Lingard Fitch                                                    Contingent
c/o Eric J. Cassidy, Attorney                                    Unliquidated
909 Fannin Street, Suite 3800                                    Disputed
                                                                Basis for the claim:
Houston                                TX       77010           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.30     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
LKL Development Group, LLC                                       Contingent
c/o Eric J. Cassidy, Attorney                                    Unliquidated
909 Fannin Street, Suite 3800                                    Disputed
                                                                Basis for the claim:
Houston                                TX       77010           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.31     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $66,380.19
                                                                Check all that apply.
Med Center Developers, LLP                                       Contingent
1900 N. Loop West, #120                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77018           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.32     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,990.00
                                                                Check all that apply.
Mueller Water Conditioning, Inc.                                 Contingent
P. O. Box 975118                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75397-5118      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 9
                   Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 25 of 33
Debtor       1917 Heights Hospital, LLC                                             Case number (if known)      21-31811

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,668.05
                                                                Check all that apply.
Presto-X                                                         Contingent
P. O. Box 13848                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Reading                                PA       19612-3848      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $166,243.21
                                                                Check all that apply.
Sabre Electric Company                                           Contingent
P. O. Box 79292                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77279           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,250.00
                                                                Check all that apply.
Sun Coast Resources                                              Contingent
P. O. Box 202603                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75320           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.36     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $24,077.82
                                                                Check all that apply.
The Hanover Insurance Group                                      Contingent
P. O. Box 580045                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Charlotte                              NC       28258-0045      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 10
                   Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 26 of 33
Debtor       1917 Heights Hospital, LLC                                             Case number (if known)      21-31811

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.37     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Tina Fitch                                                       Contingent
c/o Eric J. Cassidy, Attorney                                    Unliquidated
909 Fannin Street, Suite 3800                                    Disputed
                                                                Basis for the claim:
Houston                                TX       77010           Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.38     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $199,382.87
                                                                Check all that apply.
TXU Energy                                                       Contingent
P. O. Box 650638                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75265-0638      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.39     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
UC LDBA Fund II, LLC                                             Contingent
745 Boylston Street, Suite 502                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Boston                                 MA       02116           Other

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.40     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
US Small Business Administration                                 Contingent
1545 Hawkins Boulevard                                           Unliquidated
Suite 202                                                        Disputed
                                                                Basis for the claim:
El Paso                                TX       79925
Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 11
                   Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 27 of 33
Debtor       1917 Heights Hospital, LLC                                             Case number (if known)      21-31811

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.41     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $7,740.55
                                                                Check all that apply.
WCA Waste Systems, Inc.                                          Contingent
1330 Post Oak Blvd., 7th Floor                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77210-4524      Unsecured

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 12
                     Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 28 of 33
Debtor        1917 Heights Hospital, LLC                                                   Case number (if known)   21-31811

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Internal Revenue Service                                              Line                                             0    7 3     6
         300 E. 8th Street Mail Stop 5026AUS                                          Not listed. Explain:
                                                                               
                                                                                      Notice Only


         Austin                        TX      78701


4.2      Internal Revenue Service                                              Line

         Centralized Insolvency Operation                                             Not listed. Explain:
                                                                               
         P. O. Box 7346                                                               Taxes


         Philadelphia                  PA      19101-7346


4.3      Office of the Attorney General                                        Line
         P. O. Box 12548                                                              Not listed. Explain:
                                                                               
                                                                                      Notice Only


         Austin                        TX      78711-2548


4.4      United States Attorney's Office                                       Line
         Southern District of Texas                                                   Not listed. Explain:
                                                                               
         1000 Louisiana, Suite 2300                                                   Notice Only


         Houston                       TX      77002




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 13
                   Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 29 of 33
Debtor      1917 Heights Hospital, LLC                                        Case number (if known)      21-31811

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                        $0.00

5b. Total claims from Part 2                                                              5b.   +            $912,353.75


5c. Total of Parts 1 and 2                                                                5c.                $912,353.75
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 14
                     Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 30 of 33

 Fill in this information to identify the case:
 Debtor name         1917 Heights Hospital, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         21-31811                                 Chapter      11                                     Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?

         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       May 2021 Purchase and Sales                     Contract Buyer for Heights Hospital
          or lease is for and the       Agreeement (and addendum)
          nature of the debtor's        Contract to be ASSUMED
          interest

          State the term remaining
          List the contract
          number of any
          government contract

2.2       State what the contract       July 2018 Lease (and amendments)                Cura Health Houston Heights, LLC
          or lease is for and the       Contract to be ASSUMED
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                             page 1
                     Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 31 of 33

 Fill in this information to identify the case:
 Debtor name         1917 Heights Hospital, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         21-31811                                                                                      Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
       No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       Yes
2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Dr. Dharmesh Patel              9811 Katy Freeway, Suite 1060                          Arbitra Capital Partners,            D
                                       Number      Street                                     LLC                                  E/F
                                                                                                                                   G

                                       Houston                        TX      77024
                                       City                           State   ZIP Code


2.2    Robert Day                      13111 Westheimer Rd., Suite 450                        Arbitra Capital Partners,            D
                                       Number      Street                                     LLC                                  E/F
                                                                                                                                   G

                                       Houston                        TX      77077
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
                            Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 32 of 33

 Fill in this information to identify the case:


 Debtor Name 1917 Heights Hospital, LLC

 United States Bankruptcy Court for the:                      SOUTHERN DISTRICT OF TEXAS

 Case number (if known):                21-31811                                                                                                                                           Check if this is an
                                                                                                                                                                                            amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15



 Part 1:            Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
         Copy line 88 from Schedule A/B.............................................................................................................................                       $55,000,000.00

     1b. Total personal property:
         Copy line 91A from Schedule A/B...........................................................................................................................                       $166,500,692.64

     1c. Total of all property
         Copy line 92 from Schedule A/B.............................................................................................................................                      $221,500,692.64


 Part 2:            Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.......................................                                                    $28,773,356.69

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................                                                 $0.00

     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                            +       $912,353.75


4.   Total liabilities
     Lines 2 + 3a + 3b.............................................................................................................................................................        $29,685,710.44




Official Form 206Sum                                            Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
                          Case 21-31811 Document 12 Filed in TXSB on 06/15/21 Page 33 of 33


 Fill in this information to identify the case and this filing:
 Debtor Name                    1917 Heights HospiUI, LLC

 United Stales Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number                    21-31811
 (if knovm)

O f fi c i a l F o r m 2 0 2

Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15


An Individual who Is authorized to act on behalf of anon-IndlvIdual debtor, such as acorporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires adeclaration that Is not included
In the document, and any amendments of those documents. This form must stale the Individual's position or relationship to
the debtor, the identity of the document, and the dale. Bankruptcy Rules 1008 and 9011.

WARNING "Bankruptcy fraud Is aserious crime. Making afalse statement, concealing property, or obtaining money or
property by fraud In connection with abankruptcy case can result In fines up to $500,000 or Imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152,1341,1519, and 3571.



                          Declaration and signature

                     Iam ihe president, another officer, or an authorized agent of the corporation: amember or an authorized agent of the partnership,
                     or another individual serving as arepresentative of the debtor in this case.

                     Ihave examined the information in the documents checked below and Ihave areasonable belief that the information is true and
                     correct:




                               Schedule A/B: Assets-Real and Personal Property (Official Form 206AfB)

                      E l Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                      E l Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                      El       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                      E l Schedule H: Codebtors (Official Form 206H)

                      El       ASummary of Assets and Liabilities (or Non-Individuals (Official Form 206-Summary)

                      □        Amended Schedule


                      □        Chapter 11 or Chapter 9Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                               (Official Form 204)

                      □        Other document that requires adeclaration



                      Ideclare under penalty of perjury that the foregoing Is true and correct.



                                                                           C
                      Executed on                                   X           7

                                       MM/DD/YYYY                f-.--—'Signature of individual signing on behalf of debtor

                                                                        D r. D h a r m e s h P a t e l
                                                                        Printed name

                                                                        Manager
                                                                        Position or relationship to debtor




O f fi c i a l F o r m 2 0 2                       Declaration Under Penalty of Perjury for Non-Individual Debtors
